Citation Nr: 0523796	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-17 571	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from January 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO denied entitlement to service 
connection for PTSD.  


FINDING OF FACT

On July 25, 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant to the effect that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal as to the issue of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2004).  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2004).  Withdrawal 



may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


